,, .   '     },,
       AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of!   2,() .

                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRJCT OF CALIFORNIA

                               United States of America                            JUDGMENTIN A CRIMINAL CASE
                                          v.                                       (For Offenses Committed On or After November 1, 1987)



                            Luis Fernando Bustos-Segura                            Case Number: 3:19-mj-22128

                                                                                   Hector Jesus Tamayo
                                                                                   Defendant's Attorney


       REGISTRATION NO. 85376298
       THE DEFENDANT:
        lZl pleaded guilty to count( s) 1 of Complaint
                                                    ------~----------------------
           0 was found guilty to count(s)
                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                      Nature of Offense                                                        Count Number(s)
       8:1325                               ILLEGAL ENTRY (Misdemeanor)                                              1

            D The defendant has been found not guilty on count(s)
                                                                                -------------------
            0 Count(s)                                                              dismissed on the motion of the United States.
                             -----------------~



                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau ofPrisons to be
       imprisoned for a term of:

                                          ~ TIME SERVED                         D _ _ _ _ _ _ _ _ _ _ days

            lZl    Assessment: $I 0 WAIVED lZl Fine: WAIVED
            lZl    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the    defendant's possession at the time of arrest upon their deportation or removal.
            D      Court recommends defendant be deported/removed with relative,                          charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Tuesday, May 28, 2019


                                  /
                              ~~·~
           Receiv:c!""":U"'s'"'"M'""'1'·i - - - - - - r - -
                                                              MAY 2 B 2019



           Clerk's Office Copy                                                                                                3:19-mj-22128
